Case 1:19-cv-02381-LTB-MEH Document 89-16 Filed 04/20/20 USDC Colorado Page
4/16/2020 Sep 21 | Grand Opening Art Gallery in Piermont, NY | Nyack-Piermont, NY Patch

1 of 9

 

= Patch

 

Sign up

 

 

Nyack-Piermont, NY

News Feed Neighbor Posts Classifieds Calendar

 

This post was contributed by a community member. The views expressed here are the author’s own.

Nyack-Piermont | Local Event

Grand Opening Art Gallery in Piermont, NY

a . .
SEP © Aly St Pierre, Business

21

https://patch.com/new-york/nyack/calendar/event/20180921/40874 1/grand-opening-art-gallery-in-piermont-ny

1/9
Case 1:19-cv-02381-LTB-MEH Document 89-16 Filed 04/20/20 USDC Colorado Page 2 of 9
4/16/2020 Sep 21 | Grand Opening Art Gallery in Piermont, NY | Nyack-Piermont, NY Patch

ARTSUITE

YORK

PRESENTS
HOUSE OF GARDE

Neco Works by reeorwed Aurrkcan f Fg Sis Teoma Ue ea

4 wate a as i ries

 

Event Details

Fri, Sep 21, 2018 at 4:00 PM

Add to calendar v

ArtSuite New York Studio & Gallery, 466 Piermont Avenue, Piermont, NY, 10968
More info: https://www.artsuiteny.com

The brand new ArtSuite Gallery will formally open its doors to the public on September 2'st featuring work by
renowned artist Harold Garde. For over seven decades, Garde, 95, has amassed a dramatically evolving body of
work. He began to pursue his aesthetic passion as an abstract expressionist in New York City. Over time, his
oeuvre became infused with figurative elements and structural and cubist themes. Garde’s work has been shown
and collected in museums and is in significant permanent collections. He has been featured in a number of
publications and films, including documentaries that have been and are broadcast repeatedly.

The ArtSuite Gallery exhibit, “House of Garde,” features Garde’s most recent abstracts, considered to be among

the pinnacle of Garde’s expansive artistic career. Like a conductor’s baton, Garde’s brush deftly engage

canvas, orchestrating the instruments of line and texture to energize bright colors and undaunted forms,

us paintings of unique vibrancy. The show’s anchor piece, Black Crescent Moon(2018), reveals a bold ebony arc

floating over a whimsical landscape whose watery clouds and crimson horizon cast a primordial aura. In Summer

https://patch.com/new-york/nyack/calendar/event/20180921/40874 1/grand-opening-art-gallery-in-piermont-ny 2/9
Case 1:19-cv-02381-LTB-MEH Document 89-16 Filed 04/20/20 USDC Colorado Page 3 of 9
4/16/2020 Sep 21 | Grand Opening Art Gallery in Piermont, NY | Nyack-Piermont, NY Patch

(2018), a rich slurry of colors glide and pulsate between stratospheres creating an invigorating, textural fantasy;
wide swaths of purple in Evening Crossroads (2009) are gestures creating a festive composition.

Garde expresses his gratitude for a long career and a growing and receptive audience.
“At 95, | am painting and exhibiting with deep thanks for the support | and my work have received,” Garde says.

Harold Garde and his art has been the subject of several well-received art documentary films including a PBS
special, “ in which Garde articulates his creative process as well as his respect for the canvas and the
viewer.

ArtSuite had a soft opening in May just weeks after gallery directors Nancy Loving and Aly St. Pierre found “the
perfect art space” in the Victorian house on Piermont Avenue. “It was ideal to showcase Garde’s work and for
future shows of both established and emerging artists,” says Loving.

Garde was born in Brooklyn, New York, in 1923, the son of eastern European immigrants. His father was a
handbag framer and his mother a seamstress. Garde served in WW Ilin the Army Air Force, after which he
attended the University of Wyoming at Laramie on the GI Bill and subsequently graduated Columbia University
earning a Masters with a dual major in Fine Arts and Art Education. He married and had four children. Garde’s
first solo exhibition was in 1970 in Huntington, New York. In 1984, Garde retired from teaching to paint full time.
With studios in each, Garde lives and paints in Belfast, Maine and New Smyrna Beach, Florida where his work is
regularly on exhibit.

The ArtSuite Gallery is located at 466 Piermont Ave, Piermont, New York 10968. Hours are Thursday and Sunday
{2pm—6pm, Friday and Saturday 2p>m—8pm. Monday—Wednesday by appointment.

For more information, please contact Nancy loving at 917.703.7172 or email

Write your reply

More Upcoming Events

Add an event

Local Event

ml =KUSAMA— INFINITY at Rivertown Film

APR
15 Wednesday, 6:00 pm — Nyack-Piermont, NY

https://patch.com/new-york/nyack/calendar/event/20180921/40874 1/grand-opening-art-gallery-in-piermont-ny 3/9
Case 1:19-cv-02381-LTB-MEH Document 89-16 Filed 04/20/20 USDC Colorado Page 4 of 9
4/16/2020 Sep 21 | Grand Opening Art Gallery in Piermont, NY | Nyack-Piermont, NY Patch

Local Event

== ~Two Schools in Hillburn Documentary Adult Viewing & Workshop

APR
17 Friday, 10:30 am | Nyack-Piermont, NY
QD Like Interested {> Reply

 

Featured Event

“a Reach for Recovery Yoga and MeditationEvent
19 Sunday, 8:00 am | New City, NY

Y Like Interested {> Reply

Local Event

"uae Fashion Pop Up Sale Free Admission
20 Monday, 8:00 am | Nyack-Piermont, NY

OD Like Interested {> Reply

Local Event

=, WILD & SCENIC FILM FESTIVAL at Lafayette Theatre in Suffern
22 Wednesday, 5:30 pm | Nyack-Piermont, NY

O Like Interested {1 Reply

Local Event

=, National Library Week: Roaring '20s Party
24 Friday, 5:00 pm | Nyack-Piermont, NY

https://patch.com/new-york/nyack/calendar/event/20180921/40874 1/grand-opening-art-gallery-in-piermont-ny

AI9
Case 1:19-cv-02381-LTB-MEH Document 89-16 Filed 04/20/20 USDC Colorado Page 5 of 9

4/16/2020 Sep 21 | Grand Opening Art Gallery in Piermont, NY | Nyack-Piermont, NY Patch
OD Like Interested (> Reply
Local Event
a Dark Side of the Hudson LIVE
25 Saturday, 4:30 pm | Nyack-Piermont, NY
Y Like Interested {2 Reply

 

C Show More > )

https://patch.com/new-york/nyack/calendar/event/20180921/40874 1/grand-opening-art-gallery-in-piermont-ny 5/9
Case 1:19-cv-02381-LTB-MEH Document 89-16 Filed 04/20/20 USDC Colorado Page 6 of 9
4/16/2020 Sep 21 | Grand Opening Art Gallery in Piermont, NY | Nyack-Piermont, NY Patch

Featured Events G)

 

f a t
ie adil We Apr 18
a mes STAC Virtual Accepted Students Day

  

Apr 19
~ Reach for Recovery Yoga and MeditationEvent

 

 

Awny 99

+ Add your event

|
an See More Events Near You >

https://patch.com/new-york/nyack/calendar/event/20180921/40874 1/grand-opening-art-gallery-in-piermont-ny 6/9
Case 1:19-cv-02381-LTB-MEH Document 89-16 Filed 04/20/20 USDC Colorado Page 7 of 9
4/16/2020 Sep 21 | Grand Opening Art Gallery in Piermont, NY | Nyack-Piermont, NY Patch

Featured Classifieds (i)

 

Clothing and shoes for donation
Added by Victoria Ficco-Panzer

Nyack 2 bedroom
Added by Neil walsh

Virtual Piano Lessons from a Pro

Added by Michael Mancini

Online Voice Lessons
Added by Andrea Saposnik

+ Add your classified

Nyack-Piermont Community Calendar

April 2020
Su Mo Tu
19 20

https://patch.com/new-york/nyack/calendar/event/20180921/40874 1/grand-opening-art-gallery-in-piermont-ny

We

22

Th

16

Fr

17

24

Sa

18

7/9
Case 1:19-cv-02381-LTB-MEH Document 89-16 Filed 04/20/20 USDC Colorado Page 8 of 9
4/16/2020 Sep 21 | Grand Opening Art Gallery in Piermont, NY | Nyack-Piermont, NY Patch

Find out what’s happening in your
community on the Patch app

Stay up to date on crime and safety
with the Neighbors app by Ring

Nearby Patches

Nanuet

Pearl River
Tarrytown-Sleepy Hollow
New City

Rivertowns
Pleasantville-Briarcliff Manor

View All Patches

Topics

Arts & Entertainment
Business

Classifieds

Community Corner

https://patch.com/new-york/nyack/calendar/event/20180921/40874 1/grand-opening-art-gallery-in-piermont-ny 8/9
Case 1:19-cv-02381-LTB-MEH Document 89-16 Filed 04/20/20 USDC Colorado Page 9 of 9
4/16/2020 Sep 21 | Grand Opening Art Gallery in Piermont, NY | Nyack-Piermont, NY Patch

Crime & Safety
Health & Fitness
Home & Garden
Kids & Family

Local Voices
Neighbor Posts
Obituaries

Personal Finance
Pets

Politics & Government
Real Estate
Restaurants & Bars
Schools

Seasonal & Holidays
Sports

Traffic & Transit
Travel

Weather

Corporate Info
About Patch

Careers

Partnerships
Advertise on Patch

Support
FAQs
Contact Patch

Community Guidelines

©OO® ©

Patch Network Terms ofUse Privacy Policy

© 2020 Patch Media. All Rights Reserved.

https://patch.com/new-york/nyack/calendar/event/20180921/40874 1/grand-opening-art-gallery-in-piermont-ny 9/9
